DETAILED ACTION
This communication is responsive to the instant application filed on 06/24/2020.
The examination is based on the Preliminary Amendment filed on 09/08/2020, in which: 
claims 1-10, 25-53, 61-70, and 84-125 are canceled, 
claims 11-24, 54-60, 71-83 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON.) of application no. 15/043267 filed on 02/12/2016, which is patented no. 10733234, and application no. 11/007139 filed on 12/07/2004, which is patented no. 9646107, and which claim provisional no. 60/575784 filed on 05/28/2004.

Information Disclosure Statement
Applicant’s Information Disclosure Statements (IDS) filed on 06/29/2021, 07/18/2021, 10/11/2021, and 03/09/2022 have been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.


Claim Objections
Claims 18-19 are objected to because of the following informalities: the limitation in claim 19 appears duplicate to the limitation in claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 54-60 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding claim 54, the claim recites language of: 
“a non-transitory storage medium comprising instructions stored thereon, wherein the instructions being accessible from the non-transitory storage medium to store as physical memory states on one or more physical memory devices, the one or more physical memory devices coupled to one or more processors able to execute the instructions stored as physical memory states, the one or more physical memory devices also able to store binary digital signals quantities, if any, as physical memory states, that are to result from execution of the instructions on the one or more processors, 
wherein the executable instructions to manipulate a complex two-dimensional tree hierarchy; and 
wherein executing the complex two-dimensional graphical tree hierarchy manipulation instructions further to:
determine one or more conditions which make an expression in unordered trees true or false by reducing the unordered tree expression to one or more queries.” 
A/  Step 2A, Prong I: The claim recites limitation of “determine one or more conditions which make an expression in unordered trees true or false by reducing the unordered tree expression to one or more queries”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind processing but for the recitation of generic computer’s components, e.g., storage medium, one or more physical memory devices and one or more processors. For example, the step of “determine”, in the context of this claim, encompasses for the mind process(es) that falls within the “Mental Processes” grouping of abstract idea (see MPEP 2106.04(a)(2), part II). 
B/ Step 2A, Prong II: The remaining limitations in claim 54 does not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s) of “a non-transitory storage medium”, “one or more physical memory devices”, and “one or more processors” are used to store and/or execute the instructions to perform the above step of “determine one or more conditions…” such that it amounts no more than mere instructions to apply the exception using the generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations of “to store binary digital signals quantities”, “the executable instructions to manipulate a complex two-dimensional tree hierarchy” and “executing the complex two-dimensional graphical tree hierarchy manipulation instructions” in the claim are the generic computing functions that are insignificant extra solution activities because these limitations represent that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)).
C/ Step 2B: Claim 1 does not further include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory storage medium”, “one or more physical memory devices”, and “one or more processors” are known as the generic computing components used to perform the computing functions/instructions of the above indicated of “determine…” that amounts no more than implementing in the abstract idea with a computerized system.  Next, the additional limitations of “to store binary digital signals quantities”, “the executable instructions to manipulate a complex two-dimensional tree hierarchy” and “executing the complex two-dimensional graphical tree hierarchy manipulation instructions”  represent an insignificant extra solution activity.  Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using the generic computer components that are well-understood, routine, conventional activity of gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. These collective functions merely provide conventional computer implementation as known by a skilled artisan (see MPEP 2106.05(d)).

Dependent claims 55-60 depend on independent claim 54 and include all the limitations of claim 54. Therefore, claims 55-60 recite the same abstract idea of format conversion as being performed in the mental process(es), and the analysis must therefore proceed to Step 2A (Prongs I and II) and/or 2B, respectively.

Regarding dependent claim 55, the claim recites the additional limitation of “wherein the one or more queries comprise interrelated queries”, which is not integrated the judicial exception into a practical application because these additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 56, the claim recites the additional limitation of “wherein the interrelated queries comprise queries interrelated by Boolean operators”, which is not integrated the judicial exception into a practical application because the claim language provides only further definition of the “interrelated queries comprise queries interrelated by Boolean operators”. These additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 57, the claim recites the additional limitation of
“wherein to reduce the unorder tree expression comprises manipulating the tree expression”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity. The “to reduce” the unorder tree expression, as drafted, is a mental process in the mind that falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(part III).  Also, the “manipulating” the tree expressions that represents a mathematical relationship(s) (see Applicant’s specification at pages 13-14, wherein the tree expressions are math equations) which falls within a “Mathematical Concepts” grouping in abstract ideas (see MPEP 2106.04(a)(2), part I).  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 58, the claim recites the additional limitation of
“wherein the manipulations comprises algebraic manipulations”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the claim language provides only further definition of the manipulations comprises “algebraic” manipulation which represents a mathematical relationship(s) which falls within a “Mathematical Concepts” grouping in abstract ideas (see MPEP 2106.04(a)(2), part I).  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 59, the claim recites the additional limitation of
“wherein executing the complex two-dimensional graphical tree hierarchy manipulation instructions further to implement the algebraic manipulations using a table look-up approach at least in part.”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the step of “executing” manipulation instructions to implement the algebraic manipulations using a table look-up that is well-understood, routine, conventional concepts to a skill artisan in the relevant technical field of gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 60, the claim recites the additional limitation of
“wherein the algebraic manipulations are based at least in part on a set of basis expressions”, which is not integrated the judicial exception into a practical application and also represents an insignificant extra solution activity because the claim language provides only further definition of “the algebraic manipulations” is based in part on a set of basis expressions. Also, the “algebraic manipulations” related a mathematical relationship(s) which falls within a “Mathematical Concepts” grouping in abstract ideas (see MPEP 2106.04(a)(2), part I).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	For at least above reasons, claims 54-60 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15, 22, 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al., US Pub. No. 20040260683 (hereinafter as “Chan”).
Regarding claim 11, Chan teaches a method for manipulating a complex two-
dimensional graphical hierarchy for electronic processing and/or storage, the complex two-dimensional graphical hierarchy being in the form of a tree hierarchy (see Abstract, e.g., tree with nodes having hierarchy, and structure information, figs. 3A-3B as shown the tree hierarchy, figs. 4A-4B and 5A-5B as shown the program for manipulating a two-dimensional tree hierarchy which stored in the memory and electronic processing by processor(s); and par. [0069] “two-dimensional” array of the tree/subtree hierarchy), the method comprising:
accessing instructions from one or more memory devices for execution by one or
more processors; (figs. 4A-4B and 5A-5B as shown the programmatical instructions storing in the memory of the computing system having at least one of processors for accessing to  execute, and pars. [0024] “processor 140” and “memory 145”, and [0026] accessing the XML path language=instructions)
executing instructions accessed from the one or more physical memory devices
by the one or more processors; (again figs. 4A-4B and 5A-5B shown the instructions storing in the memory of the computing system having at least one of processors for executing/implementing the instructions, see pars. [0024], [0026], and [0031] such the module=instructions executed by processor 140 which “implements all or a portion”)
storing, in at least one of the one or more physical memory devices, signal
values resulting from having executed the instructions on the one or more
processors; (pars. [0024] and [0026] disclose “memory” for storing the “filter module 145”=instructions which when execute by a processor to give output resulting in merging to reduce the tree node patterns, see figs. 4A-4B and 5A-5B, and pars. [0031] “The filter module 150 is a module which when executed by processor 140 implements all or a portion of the present invention. The techniques described herein may be implemented through hardware, software, firmware, or a combination of these. Additionally, the techniques may be implemented as an article of manufacture comprising a machine-readable medium, as part of memory 145 for example, containing one or more programs that when executed implement embodiments of the present invention. For instance, the machine-readable medium may contain a program configured to perform some or all of the steps of the present invention...” wherein the “filter module”/program as instructions, and [0086] “The key idea is to merge nodes with the lowest frequencies and store, with each merged node, the average of the original frequencies for nodes in DT that were merged.” Wherein the “merge nodes with the lowest frequencies and store,…, the average of the original frequencies” is interpreted as the signal value resulting from having executed the filter module/instructions for then storing in memory)
wherein the accessed instructions comprise instructions for manipulating the tree
hierarchy (pars. [0024, 26, and 31] disclose memory for storing “filter module” as the instructions and/or programs (figs. 4-5 and 7-8, in steps 8-9) using the union operator to merge the node pattern(s) for filtering/reducing the tree is implemented as manipulating the tree hierarchy as shown in figs. 2-3 and 6-8) and 
wherein executing the accessed tree hierarchy manipulation instructions (figs. 2-3, 4A-4B and 5A-5B, and 6-8  such executing the instructions in tree hierarchy manipulation) further comprise:
applying manipulation to reduce a tree expression to one or more interrelated queries (fig. 4A is shown at step 8 by using/applying the “Union” expression for merging the tree nodes patterns to minimize/reduce the nodes of hierarchical tree, see further in fig. 8 as shown the applying filter instructions o to reduce a tree expressions via using “Union” expression, and par. [0080] “to reduce its size”; and par. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions. The focus of earlier research was to speed up document filtering with a given set of XPath subscriptions using appropriate indexing schemes. In contrast, the present invention focuses on effectively reducing the volume of subscriptions that need to be matched in order to ensure scalability given bounded storage resources for routing.”, wherein the XML queries and subscription queries is interpreted as interrelated queries, and par. [0042] “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier. Thus, tree patterns herein are graph representations of a class of XPath expressions. It is tempting to consider using a larger fragment of Xpath to express subscription patterns. However, it turns out that even a mild generalization of the tree patterns used herein (e.g., with the addition of union/disjunction operators) leads to a much higher complexity (e.g., coNP-hard or beyond) for basic operations such as containment computation”, wherein “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier” using the conditions of union/disjunction operators is interpreted as tree expression).

Regarding claim 12, Chan teaches: applying the one or more interrelated queries to produce one or more conditions that make the tree expression true (fig. 5A wherein the “Output” is interpreted as “produce”. The “Output: Return true if …;” and step 4) “return true”; pars. [0034] teaches the interrelated queries and [0069-70] teach the tree expression in “true” condition)

Regarding claim 13, Chan teaches: wherein the tree expression comprises an expression in ordered trees (par. [0055] teaches the “partial ordering” is defined on node labels such that if x and x’ are tag names, then … .iff x=x’…” which interpreted as the expression in ordered trees, see further in pars. [0065] “… where each collection of nodes sharing the same label are ordered based on their pre-order sequence…”)

Regarding claim 15, Chan teaches: wherein the tree expression comprises an expression in unordered tree (par. [0037] “A tree pattern is an unordered node-labeled tree…”)

Regarding claim 22, Chan teaches: wherein the one or more interrelated queries comprise one or more queries interrelated by Boolean operators (fig. 4A is shown at step 8 by using the “Union” is a Boolean operator, see further in fig. 8 as shown the instructions of applying manipulation to reduce a tree expressions via using “Union” operator, and fig. 5B shown the “true”/”false” as Boolean operators)

Regarding independent claim 54, Chan teaches an article comprising:
A non-transitory storage medium comprising instructions stored thereon, wherein the instructions being accessible from the non-transitory storage medium to store as physical memory states on one or more physical memory devices, the one or more physical memory devices coupled to one or more processors able to execute the instructions stored as physical memory states, the one or more physical memory devices also able to store binary digital signals quantities, if any, as physical memory states, that are to result from execution of the instructions on the one or more processors, (pars. [0024] “processor 140” and “memory 145”; figs. 4A-4B and 5A-5B as shown the programmatical instructions storing in the memory of the computing system having at least one of processors for accessing to  execute)
wherein the executable instructions to manipulate a complex two-dimensional tree hierarchy (figs. 4A-4B and 5A-5B as shown the program for manipulating a two-dimensional tree hierarchy which stored in the memory and electronic processing by processor(s); and par. [0069] “two-dimensional” array of the tree/subtree hierarchy); and 
wherein executing the complex two-dimensional graphical tree hierarchy manipulation instructions (again figs. 4A-4B and 5A-5B shown the instructions storing in the memory of the computing system having at least one of processors for executing/implementing the instructions, see pars. [0024], [0026], and [0031] such the filter module=instructions executed by processor 140 which “implements all or a portion”. The “filter module” as the instructions and/or programs (figs. 4-5 and 7-8, in steps 8-9) using the union operator to merge the node pattern(s) for filtering/reducing the tree is implemented as manipulating the tree hierarchy as shown in figs. 2-3 and 6-8) further to:
determine one or more conditions which make an expression in unordered trees true or false by reducing the unordered tree expression to one or more queries (pars. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions. The focus of earlier research was to speed up document filtering with a given set of XPath subscriptions using appropriate indexing schemes. In contrast, the present invention focuses on effectively reducing the volume of subscriptions that need to be matched in order to ensure scalability given bounded storage resources for routing.”, wherein the XML queries and subscription queries is interpreted as interrelated queries, and par. [0042] “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier. Thus, tree patterns herein are graph representations of a class of XPath expressions. It is tempting to consider using a larger fragment of Xpath to express subscription patterns. However, it turns out that even a mild generalization of the tree patterns used herein (e.g., with the addition of union/disjunction operators) leads to a much higher complexity (e.g., coNP-hard or beyond) for basic operations such as containment computation”, wherein “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier” using the conditions of union/disjunction operators is interpreted as tree expression, [0069-70] teaches the determining true/false conditions; fig. 8 as shown the “Aggregate” instruction for reducing the unordered tree expression, and pars. [0073] teaches “identification and elimination of “redundant” nodes are performed…, a minimized tree pattern p’ equivalent  to p can be computed using a recursive method MINIMIZE…”, and [0074-82] techniques for reducing the unordered tree expression, see par. [0037] “A tree pattern is an unordered node-labeled tree…”; and par. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions. The focus of earlier research was to speed up document filtering with a given set of XPath subscriptions using appropriate indexing schemes. In contrast, the present invention focuses on effectively reducing the volume of subscriptions that need to be matched in order to ensure scalability given bounded storage resources for routing.”).

Regarding claim 55, Chan teaches: wherein the one or more queries comprise interrelated queries (par. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions. The focus of earlier research was to speed up document filtering with a given set of XPath subscriptions using appropriate indexing schemes. In contrast, the present invention focuses on effectively reducing the volume of subscriptions that need to be matched in order to ensure scalability given bounded storage resources for routing.”, wherein the XML queries and subscription queries is interpreted as interrelated queries).

Claim 56: similar rejection to claim 22, respectively.

Regarding claim 57, Chan teaches: wherein to reduce the unordered tree expression comprises manipulating the tree expression (fig. 8 as shown the “Aggregate” instruction for reducing the unordered tree expression, and pars. [0073] teaches “identification and elimination of “redundant” nodes are performed…, a minimized tree pattern p’ equivalent  to p can be computed using a recursive method MINIMIZE…”, and [0074-82] techniques for reducing the unordered tree expression, see par. [0037] “A tree pattern is an unordered node-labeled tree…”; and par. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-21, 23-24, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and further in view of LeTourneau, US Patent No. 6055537 (hereinafter as “LeTourneau”).
Regarding claim 14, the claim is rejected by the same reasons set forth above to claims 11 and 13. However, Chan does not explicitly teach the limitation in claim 14.
In the same field of endeavor, LeTourneau teaches: wherein the tree expression comprises an expression in ordered binary edge labeled trees (col. 2, lines 29-34 define binary, binary operator and binary string that applied to the edge labeled tree in col. 7, lines 1-46: "...Converting Labeled Trees into a One Bit Representation..., hereafter a Labeled Tree, LT, ...For example, an edge labeled tree ...", and col. 3, lines 29-34 and col. 9, line 24: “a binary tree is balanced’, wherein the whether a binary tree is balanced is equivalent to ordered binary edge labeled trees in combination to the edge labeled tree in Col. 7, lines 14-19).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of LeTourneau would have provided Chan with an expression in ordered binary edge labeled trees to improve the manipulation of tree expression (LeTourneau: col. 7, lines 5-46)

Regarding claim 16, the claim is rejected by the same reasons set forth above to claim 15. However, Chan does not explicitly teach the limitation in claim 16.
In the same field of endeavor, LeTourneau teaches: wherein the one or more labeled tree expressions comprises an expression in unordered binary edge labeled trees (col. 7, lines 1-46: "...Converting Labeled Trees into a One Bit Representation...Each natural number node labeled finite rooted connected unordered tree, hereafter a Labeled Tree, LT, ...For example, an edge labeled tree...", and lines 14-19).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of LeTourneau would have provided Chan with an expression in unordered binary edge labeled trees to improve the manipulation of tree expression (LeTourneau: col. 7, lines 5-46)
	
Regarding claim 17, the claim is rejected by the same reasons set forth above to claim 11. However, Chan does not explicitly teach the limitation in claim 17.
In the same field of endeavor, LeTourneau teaches: wherein the manipulations comprises algebraic manipulations (figs. 8A-C at Algebraic terms/operations; and col. 3, lines 20-21, and col. 10, lines 49-67 disclose the algebraic manipulations via equations)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of LeTourneau would have provided Chan with the algebraic manipulations to improve the manipulation of tree expression (LeTourneau: col. 7, lines 5-46)

Regarding claims 18 and 19, LeTourneau teaches: wherein the algebraic manipulations are derived at least in part from eight or more basis expressions (figs. 8B-C as shown the eight or more expressions; col. 10, lines 25-45; and col. 15, lines 1-8).

Regarding claim 20, Chan and LeTourneau teach: wherein the algebraic manipulations comprise a set of tree reducing expressions (Chan: par. [0080-0082]; and LeTourneau: col. 3, lines 20-21; col. 6, lines 20-42, “by reduction that all other data structures” and “a reduced class of tree simple multiset or bag primitive…”, and col. 8, lines 51-62 teaches the using algebraic manipulations to reduce the tree expressions “each square pair the smallest possible choice”, and col. 10, lines 49-67).

Regarding claim 21, the claim is rejected by the same reasons set forth above to claim 11. However, Chan does not explicitly teach the limitation in claim 21.
In the same field of endeavor, LeTourneau teaches: wherein the tree expression comprises a tree equation (col. 10, lines 8-67 teaches the tree equation(s)).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of LeTourneau would have provided Chan with the algebraic manipulations to improve the manipulation of tree expression (LeTourneau: col. 7, lines 5-46)

Regarding claim 23, LeTourneau teach applying manipulations comprises applying eight or more basis expressions and then applying a set of tree reducing expressions derived from the basis expressions (LeTourneau: figs. 8A-C and figs. 10B-1 to 10C-2 as shown the eight or more basis expressions, and applying the computing/calculating using the equations with basis expressions for simplifying the set of semantic nodes of tree (e.g., smallest group/class) as disclose in col. 10, lines 1-67,   and col. 3, lines 20-21; col. 6, lines 20-42, “by reduction that all other data structures” and “a reduced class of tree simple multiset or bag primitive…”, and col. 8, lines 51-62 teaches the using algebraic manipulations to reduce the tree expressions “each square pair the smallest possible choice”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of LeTourneau would have provided Chan with the algebraic manipulations (eight or more basis expressions) to improve the reduced tree expressions (LeTourneau: col. 7, lines 5-46)
Regarding claim 24, LeTourneau teaches: wherein the set of tree reducing expressions comprises at least 47 expressions (figs. 8A-C and figs.10A-10C: as shown the plurality expressions, in particular in fig. 10A-2 at Q(47) as interpreted as the 47 expressions as broadest reasonable interpretation).

	Claim 58: similar rejections to claim 17, respectively.
	
Regarding claim 59, LeTourneau teaches: wherein executing the complex two-dimensional graphical tree hierarchy manipulation instructions further to implement the algebraic manipulations using a table look-up approach at least in part (fig. 2 at element 30 – Table Facility for look-up approach at least in part; fig. 3 element 44; and figs. 9 & 10A-1 to 10C-2: as shown Table1 and Table2 as interpreted as the “look-up tables”, and further detail in col. 10, lines 1-67 and col. 11, lines 1-22, wherein the “#” is defined for any natural numbers, x, y as known by a skilled artisan in the arithmetical field).

	Regarding claim 60, LeTourneau teaches: wherein the algebraic manipulations are based at least in part on a set of basis expressions (figs. 8A-C at Algebraic terms/operations; and col. 3, lines 20-21, and col. 10, lines 49-67 disclose the algebraic manipulations via equations).

Claims 71-83 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and further in view of Payton et al., US Pub. No. 20050015368 (hereinafter as “Payton”).
Regarding claim 71, Chan teaches an apparatus to manipulate a complex two-
dimensional graphical hierarchy for electronic processing and/or storage, the complex two-dimensional graphical hierarchy being in the form of a tree hierarchy (see Abstract, e.g., tree with nodes having hierarchy, and structure information, figs. 3A-3B as shown the tree hierarchy, figs. 4A-4B and 5A-5B as shown the program for manipulating a two-dimensional tree hierarchy which stored in the memory and electronic processing by processor(s); and par. [0069] “two-dimensional” array of the tree/subtree hierarchy), the apparatus comprising:
means for accessing instructions from one or more memory devices for execution by one or more processors; (figs. 4A-4B and 5A-5B as shown the programmatical instructions storing in the memory of the computing system having at least one of processors for accessing to  execute, and pars. [0024] “processor 140” and “memory 145” and “a filter module 145” is programmatic instructions, and [0026] accessing the XML path language=instructions)
means for executing instructions accessed from the one or more physical memory devices by the one or more processors; (again figs. 4A-4B and 5A-5B shown the instructions storing in the memory of the computing system having at least one of processors for executing/implementing the instructions, see pars. [0024], [0026], and [0031] such the module=instructions executed by processor 140 which “implements all or a portion”)
means for storing, in at least one of the one or more physical memory devices, signal values resulting from having executed the instructions on the one or more
processors; (pars. [0024] and [0026] disclose “memory” for storing the “filter module 145”=instructions which when execute by a processor to give output resulting in merging to reduce the tree node patterns, see figs. 4A-4B and 5A-5B, and pars. [0031] “The filter module 150 is a module which when executed by processor 140 implements all or a portion of the present invention. The techniques described herein may be implemented through hardware, software, firmware, or a combination of these. Additionally, the techniques may be implemented as an article of manufacture comprising a machine-readable medium, as part of memory 145 for example, containing one or more programs that when executed implement embodiments of the present invention. For instance, the machine-readable medium may contain a program configured to perform some or all of the steps of the present invention...” wherein the “filter module”/program as instructions, and [0086] “The key idea is to merge nodes with the lowest frequencies and store, with each merged node, the average of the original frequencies for nodes in DT that were merged.” Wherein the “merge nodes with the lowest frequencies and store,…, the average of the original frequencies” is interpreted as the signal value resulting from having executed the filter module/instructions for then storing in memory)
wherein the accessed instructions comprise instructions for manipulating the tree
hierarchy (pars. [0024, 26, and 31] disclose memory for storing “filter module” as the instructions and/or programs (figs. 4-5 and 7-8, in steps 8-9) using the union operator to merge the node pattern(s) for filtering/reducing the tree is implemented as manipulating the tree hierarchy as shown in figs. 2-3 and 6-8) and 
wherein executing the accessed tree hierarchy manipulation instructions (figs. 2-3, 4A-4B and 5A-5B, and 6-8  such executing the instructions in tree hierarchy manipulation) further comprise:
applying manipulation to reduce a tree expression to one or more interrelated queries (fig. 4A is shown at step 8 by using the “Union” expression to minimize/reduce the nodes of hierarchical tree, see further in fig. 8 as shown the instructions of applying manipulation to reduce a tree expressions via using “Union” operator and par. [0080] “to reduce its size”; and par. [0034], “XML queries involving tree patterns and the processing and dissemination of subscription queries a multicast environment (e.g., where aggregation can be used to reduce server load and network traffic). Further, the present invention is complementary to recent work on efficient indexing structures for XPath expressions. The focus of earlier research was to speed up document filtering with a given set of XPath subscriptions using appropriate indexing schemes. In contrast, the present invention focuses on effectively reducing the volume of subscriptions that need to be matched in order to ensure scalability given bounded storage resources for routing.”, wherein the XML queries and subscription queries is interpreted as interrelated queries, and par. [0042] “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier. Thus, tree patterns herein are graph representations of a class of XPath expressions. It is tempting to consider using a larger fragment of Xpath to express subscription patterns. However, it turns out that even a mild generalization of the tree patterns used herein (e.g., with the addition of union/disjunction operators) leads to a much higher complexity (e.g., coNP-hard or beyond) for basic operations such as containment computation”, wherein “a tree pattern can be easily converted to an equivalent XPath expression in which each sub-pattern is expressed as a condition or qualifier” using the conditions of union/disjunction operators is interpreted as tree expression).
	In the same field of endeavor, Payton teaches: “mean for displaying the one or more interrelated queries” (figs. 3A-3B: shown the interface for displaying the interrelated queries, fig. 4 as shown the structure of GUI/API uses for displaying the interrelations of queries, see further interrelation of queries in figs. 7A-7B and par. [0029], [0074-79] and [0123-0127] teaches the interrelated queries).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Payton would have provided Chan with displaying the one or more interrelated queries via graphical user interface (GUI/API) for providing a helpful to user in operation the query/queries via visual interface (Payton: Abstract, figs. 3A-3B, and pars. [0031-33])
	Claims 72-78, and 80-83: similar rejections to claims 12-18, and 20-23, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169